Citation Nr: 9903417	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1949.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  That rating decision found that the veteran had not 
presented new and material evidence to reopen a prior final 
RO rating decision in 1984.  A notice of disagreement with 
the February 1994 decision was submitted in December 1994 and 
the veteran has been continuing his appeal since that time.


FINDING OF FACT

1.  In an unappealed October 1984 rating decision, the RO 
denied service connection for bronchial asthma, finding that 
there was no evidence of bronchial asthma until many years 
after service separation, and that the current bronchial 
asthma had not been related to service.

2.  Evidence added to the record since the October 1984 
rating decision is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 1984 RO decision, denying service connection 
for bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).

2.  Evidence received since the October 1984 rating decision 
is not new and material, and the veteran's claim for service 
connection for bronchitis has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d (Fed.Cir. 1998). 

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An October 1984 rating decision denied 
service connection for bronchial asthma, finding that there 
was no evidence of bronchial asthma until many years after 
service separation, and that the current bronchial asthma had 
not been related to service.  By letter dated in October 
1984, the veteran was duly notified of the decision. 

The October 1984 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date that he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the October 1984 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The evidence which was of record at the time of the October 
1984 RO rating decision included service medical records, a 
VA compensation examination report, and the veteran's 
statement in support of claim.  Service medical records 
reflect that in service in June 1948 the veteran was treated 
for acute bronchitis of undetermined origin.  In March 1984, 
thirty five years after service separation, he filed a claim 
for service connection for bronchitis, stating that the date 
of origin was 1948.  A June 1984 VA compensation examination 
report reflects that the veteran presented a 25 year history 
of cough.  The resulting diagnosis was a chronic unexplained 
cough, with a differential diagnosis of bronchial asthma; the 
examiner also noted that chronic bronchitis was a 
possibility.  In a Statement in Support of Claim dated in 
July 1984, the veteran stated that in service he was treated 
for what was believed to have been malaria, that after 
service he was treated in the 1960's by a private physician 
for tonsilitis, that he was treated in 1978 for a cold or 
infection, and that it was not until 1984 during a pulmonary 
test at VA that he had a lung problem.  

Pertinent evidence added to the record since the October 1984 
rating decision includes statements from the veteran, a 
private physician letter, a medical article about bronchitis, 
personal hearing testimony of the veteran and his wife, a 
January 1996 VA examination report, VA outpatient treatment 
records from 1984 to 1996, and a summary of hospitalization 
in March 1997.  In a statement received in June 1992, the 
veteran wrote that he had been treated for what he believed 
to be bronchitis, and that this doctor died in 1952; that in 
1951 he went to another doctor with the same symptoms; that 
he was subsequently treated by another doctor for recurrent 
tonsilitis; was then treated by yet another doctor who died 
in 1989; that still another doctor suggested he go to VA, 
which he did in 1983; and that he has had recurrent bouts 
with this condition two or three times per year since 1983.  
In a statement dated in September 1992, the veteran wrote 
that bronchitis was "not known" when he was being treated 
for some condition in 1959.  In a statement in November 1993, 
the veteran wrote that in 1983 he had some type of infection.  

VA outpatient treatment records dated from 1984 to 1996 
reflect that the veteran was treated for several conditions, 
including for flare-ups of chronic bronchitis for several 
years.  A letter from a physician's assistant, dated in 
October 1994, reflects that the veteran was first treated by 
that office in October 1994, though the physician's assistant 
indicated no diagnosed disorder, and that the veteran 
reported that he had experienced problems since service with 
chronic bronchitis. 

An unidentified article submitted by the veteran regarding 
bronchitis describes the causes and defining characteristics 
and lists symptoms of bronchitis, and describes treatment and 
the potential hazards of bronchitis, including acute 
bronchitis.  With regard to medical treatise evidence, the 
United States Court of Veterans Appeals (Court) has held 
that, while a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone, must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet.App. 314 (1998).  In this 
case, the Board finds that this medical treatise, by its own 
general terms, does not serve to establish the required 
competent medical evidence of a nexus, with respect to the 
veteran, between any current bronchitis and a period of 
active service, including acute bronchitis in service. 

During a personal hearing in November 1995, the veteran 
testified: that he still suffered from the same condition he 
experienced in service; regarding recent treatment and 
symptomatology; that his condition was affected by the cool 
and wintertime; and that he was not treated by VA in the 
1950's and 1960's.  The veteran's wife testified that: she 
married the veteran in 1949; six months later he experienced 
symptoms of fever, sweating, and "talking out of his head," 
and had experienced the same symptoms in the years since 
then; that the veteran often got infections; and that in the 
1950's and 1960's the veteran went to doctors "off and on."  

During a VA compensation examination in January 1996, the 
veteran reported that at least annually since service he had 
experienced recurrent cough and fever and hoarseness, 
reported having been hospitalized in 1959 for a short time 
due to an episode of bronchitis, and that he was seen at VA 
in 1983.  The diagnoses included a history of bronchitis is 
1948 with a history of recurrent bronchitis in the ensuing 
years, without residual functional limitations or impairment, 
and exogenous obesity.  The examiner commented that it 
appeared that the acute febrile illness in service in 1948 
was treated vigorously and fully and that there was a total 
and complete recovery therefrom, and that the subsequent 
history given by the veteran did not substantiate a 
connection to the episode of bronchitis in service. 

VA examination report and treatment records dated in 1994 and 
1996 reflect that the veteran reported a 50 year history of 
"bronchitis," or problems with "bronchitis" since service, 
and that he was treated in recent years for recurrent 
bronchitis.  The impression resulting from a January 1996 VA 
examination included a history of 50 years of recurrent 
bronchitis.  However, the history presented by the veteran or 
his wife, in writing, at the personal hearing, or to medical 
professionals, of problems since service, variously stated as 
a 50 year history of recurrent symptoms or "bronchitis" 
does not constitute medical evidence to provide the required 
nexus between a current disorder and service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  While an examiner 
can render a current diagnosis based upon his examination of 
the veteran, the Court has held that without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993). 

A discharge summary of hospitalization, dated in March 1997, 
reflects a discharge diagnosis which included chronic 
bronchitis.  The history reflects that the veteran had 
complained of chest pain only since December 1996.  An 
accompanying letter by James Rossen, M.D., dated in March 
1997, indicates that the discharge diagnoses did not include 
chronic bronchitis.  

Even assuming that the veteran currently has a diagnosed 
condition of bronchitis, the current bronchitis was first 
diagnosed in 1984, notably about 35 years after service 
separation.  While the veteran has variously reported 
symptomatology during the post-service period, there is no 
evidence of a diagnosed condition of bronchitis after service 
until 1984.  There is no competent medical evidence of record 
to relate the veteran's current bronchitis to service, 
including an incident of acute bronchitis in service in 1948.  
The 1996 VA medical opinion of record which did offer an 
opinion regarding such a relationship indicated that the 
acute febrile illness in service in 1948 was treated 
vigorously and fully and that there was a total and complete 
recovery therefrom, and that the subsequent history given by 
the veteran does not substantiate a connection to the episode 
of bronchitis in service. 

The facts that the veteran was treated in service for acute 
bronchitis, experienced post-service symptomatology for many 
years after service, experienced a cough from about the 1959, 
was treated in the 1960's for tonsilitis, was treated in 1978 
for a cold or infection, and that he was not diagnosed by VA 
with bronchitis until 1984, is not "new" in that it was 
evidence considered at the time of the October 1984 rating 
decision.  

The additional evidence submitted since October 1984 is not 
"material" in that it is not probative of a relationship 
between any current bronchitis and the veteran's period of 
military service.  No competent medical evidence has been 
added to the record since October 1984 etiologically relating 
the veteran's current bronchitis or symptomatology to his 
active service or to claimed continuous post-service 
symptomatology.  Savage.  The only competent medical opinion 
of record, the January 1996 opinion reflected in the VA 
examination report, indicates that there is no such 
relationship.  

As a lay person, the veteran is not competent to diagnose any 
symptomatology experienced after service separation as 
chronic bronchitis, or to relate his current symptomatology 
or diagnosis of bronchitis to service or claimed continuous 
post-service symptomatology.  It is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, the veteran's 
lay opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's statements do not 
constitute competent medical evidence because there is no 
indication that he has the medical training, expertise, or 
diagnostic ability to competently link his current bronchitis 
or symptomatology with service or claimed continuous post-
service symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  With regard to the veteran's statements regarding 
what various doctors, whose records are not available, told 
him at different times regarding his post-service 
symptomatology, the Court held that such a lay account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, while some of the additional medical evidence and 
statements are new evidence, in that they show current 
diagnosis and treatment for bronchitis or other reported 
breathing difficulty, none of this additional evidence is 
material because it does not medically link any current 
bronchitis with the remote events of service, including acute 
bronchitis in service in 1948.  Elkins v. Brown, 8 Vet. App. 
391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993); Savage.  For 
these reasons, the Board finds that this additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim is not reopened 
and the RO's October 1984 rating decision remains final.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a), 3.156(a).

ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bronchitis, the appeal is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


